Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 15, 24, 25, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong, U.S. Patent Publication No. 2013/0286992.
Hong teaches:

1. A method for wireless communications at user equipment (UE), comprising: 
	establishing a connection, with a base station (RRC signaling, [0052]), over at least a first component carrier and a second component carrier (schedules two or more component carriers, [0052]); 
	monitoring a search space configured for scheduling multiple component carriers (PDCCH is located in a search space of a control region, [0045]); 
	receiving downlink control information (DCI) from the base station based at least in part on the monitoring, the DCI scheduling a plurality of data transmissions over the first component carrier and the second component carrier (schedules two or more component carriers, [0052]); and 
	performing or receiving the plurality of data transmissions over the first component carrier and the second component carrier based at least in part on the DCI (DCI schedules one or more component carriers, [0056]).

10. The method of claim 1, wherein monitoring the search space comprises: 
	monitoring one or more of a first portion of a first search space of the first component carrier or monitoring a second portion of a second search space of the second component carrier, or a combination thereof (PDCCH is located in a search space of a control region, [0045]).  

11. The method of claim 10, wherein the first portion of the first search space comprises a first subset of a first plurality of physical downlink control channel candidates in the first search space, and the second portion of the second search space comprises a second subset of a second plurality of physical downlink control channel candidates in the second search space (PDCCH is located in a search space of a control region, [0045]).

15. An apparatus for wireless communications at user equipment (UE), comprising: 
	a processor, a memory coupled with the processor, wherein the memory comprises instructions executable by the processor to cause the apparatus to: 
	establish a connection, with a base station (RRC signaling, [0052]), over at least a first component carrier and a second component carrier (schedules two or more component carriers, [0052]); 
	monitor a search space configured for scheduling multiple component carriers (PDCCH is located in a search space of a control region, [0045]); 
	receive downlink control information (DCI) from the base station based at least in part on the monitoring, the DCI scheduling a plurality of data transmissions over the first component carrier and the second component carrier (schedules two or more component carriers, [0052]); and 
	perform or receive the plurality of data transmissions over the first component carrier and the second component carrier based at least in part on the DCI (DCI schedules one or more component carriers, [0056]).

24. The apparatus of claim 15, wherein the instructions to monitor the search space are executable by the processor to cause the apparatus to: 
	monitor one or more of a first portion of a first search space of the first component carrier or monitoring a second portion of a second search space of the second component carrier, or a combination thereof (PDCCH is located in a search space of a control region, [0045]).  

25. The apparatus of claim 24, wherein the first portion of the first search space comprises a first subset of a first plurality of physical downlink control channel candidates in the first search space, and the second portion of the second search space comprises a second subset of a second plurality of physical downlink control channel candidates in the second search space (PDCCH is located in a search space of a control region, [0045]).

29. An apparatus for wireless communications at user equipment (UE), comprising: 
	means for establishing a connection, with a base station (RRC signaling, [0052]), over at least a first component carrier and a second component carrier (schedules two or more component carriers, [0052]); 
	means for monitoring a search space configured for scheduling multiple component carriers (PDCCH is located in a search space of a control region, [0045]); 
	means for receiving downlink control information (DCI) from the base station based at least in part on the monitoring, the DCI scheduling a plurality of data transmissions over the first component carrier and the second component carrier (schedules two or more component carriers, [0052]); and 
	means for performing or receiving the plurality of data transmissions over the first component carrier and the second component carrier based at least in part on the DCI (DCI schedules one or more component carriers, [0056]).  

30. A non-transitory computer-readable medium storing code for wireless communications at user equipment (UE), the code comprising instructions executable by a processor to: 
	establish a connection, with a base station (RRC signaling, [0052]), over at least a first component carrier and a second component carrier (schedules two or more component carriers, [0052]); 
	monitor a search space configured for scheduling multiple component carriers (PDCCH is located in a search space of a control region, [0045]); 
	receive downlink control information (DCI) from the base station based at least in part on the monitoring, the DCI scheduling a plurality of data transmissions over the first component carrier and the second component carrier (schedules two or more component carriers, [0052]); and 
	perform or receive the plurality of data transmissions over the first component carrier and the second component carrier based at least in part on the DCI (DCI schedules one or more component carriers, [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 4, 6, 7, 16, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1 and 15 above, and further in view of Lee, U.S. Patent No. 10,462,800 in further view of Kim, U.S. Patent Publication No. 2013/0272259.
The applicant distinguishes over Hong by teaching about virtual cells. However, Lee teaches about virtual cells. It would have been obvious to one skilled in the arts at the time of the filing to modify the teachings of Hong to incorporate the known technique of virtual cells as taught by Lee in order to obtain the predictable result of having higher data rates.
The applicant distinguishes over Hong in view of Lee by teaching about multiple search space configurations. However, Kim teaches utilizing multiple search space configurations. It would have been obvious to one skilled in the art at the time of the filing to modify the combination to Hong in view of Lee to incorporate the known technique of utilizing multiple search space configurations as taught by Kim in order to obtain the predictable result of higher data exchange rates.
The combination teaches:

2. The method of claim 1, further comprising: 
	receiving configuration information for a virtual component carrier associated with scheduling multiple component carriers (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61), the configuration information comprising an indication of a search space of the virtual component carrier, wherein the search space of the virtual component carrier comprises the search space configured for scheduling multiple component carriers (search space configuration, [0181], Kim).  

3. The method of claim 2, wherein the search space for the virtual component carrier is separate from a search space for the first component carrier and a search space for the second component carrier (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61).  

4. The method of claim 2, wherein the configuration information comprises a carrier indicator field value assigned to the virtual component carrier (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61).

6. The method of claim 2, further comprising: 

determining that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on a physical downlink control channel candidate on which the DCI is received within the search space configured for scheduling multiple component carriers (PDCCH may allocated DL scheduling assignments, [0056], Hong).  



7. The method of claim 2, further comprising: 
	determining that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on the search space configured for scheduling multiple component carriers (scheduled cells having the same CIF value share a search space, col. 31, lines 50 – 57, Lee).

16. The apparatus of claim 15, wherein the instructions are further executable by the processor to cause the apparatus to: 
	receive configuration information for a virtual component carrier associated with scheduling multiple component carriers (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61), the configuration information comprising an indication of a search space of the virtual component carrier, wherein the search space of the virtual component carrier comprises the search space configured for scheduling multiple component carriers (search space configuration, [0181], Kim).  

17. The apparatus of claim 16, wherein the search space for the virtual component carrier is separate from a search space for the first component carrier and a search space for the second component carrier (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61).  

18. The apparatus of claim 16, wherein the configuration information comprises a carrier indicator field value assigned to the virtual component carrier (scheduled cells may be interpreted as virtual cells, Lee, col. 31, lines 57 – 61).

20. The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: 
	determine that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on a physical downlink control channel candidate on which the DCI is received within the search space configured for scheduling multiple component carriers (PDCCH may allocated DL scheduling assignments, [0056], Hong).  

21. The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: 
	determine that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on the search space configured for scheduling multiple component carriers (scheduled cells having the same CIF value share a search space, col. 31, lines 50 – 57, Lee).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kim and Lee as applied to claims 2 and 16 above, and further in view of Nakashima, U.S. Patent Publication No. 2021/0136770.
Applicant distinguishes over Hong in view of Kim in further view of Lee by utilizing a carrier indication field. However, Nakashima teaches utilizing a carrier indication field (CIF). It would have been obvious to one skilled in the art at the time of the filing to modify the combination of Hong in view of Kim in further view of Lee to incorporate the known technique of a CIF as taught by Nakashima in order to obtain the predictable result of sending more information.
The combination teaches:



5. The method of claim 4, further comprising: 
	determining that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on a presence of the carrier indicator field value assigned to the virtual component carrier in the received DCI (configuration of PDCCH candidates with the aggregation level, a carrier indicator value “1” is used that is associated in advance with Cell #1, [0185], Nakashima).

19. The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: 
	determine that the received DCI is associated with scheduling the first component carrier and the second component carrier based at least in part on a presence of the carrier indicator field value assigned to the virtual component carrier in the received DCI (configuration of PDCCH candidates with the aggregation level, a carrier indicator value “1” is used that is associated in advance with Cell #1, [0185], Nakashima).

Claim(s) 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 11 and 25 above, and further in view of Kwon, U.S. Patent Publication No. 2012/0300752.
Applicant overcomes Hong by utilizing a search space to provide information about other search spaces. However, Kwon teaches providing information about other search spaces inside of a search space. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Hong to incorporate the known technique of including information regarding other search spaces within a search space in order to obtain the predictable result of more transmission opportunities.
The combination teaches:

12. The method of claim 11, further comprising: 
	receiving radio resource control signaling identifying one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates as being associated with simultaneously scheduling the first component carrier and the second component carrier (information about the EPDCCH search space provides information regarding a different search space, [0184], Kwon).

26. The apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: 
	receive radio resource control signaling identifying one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates as being associated with simultaneously scheduling the first component carrier and the second component carrier (information about the EPDCCH search space provides information regarding a different search space, [0184], Kwon).  

Claim(s) 13, 14, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 11 and 25 above, and further in view of Zhang, U.S. Patent No. 11,476,973.
Applicant distinguishes over Hong by teaching about an order of PDCCH candidates. However, Zhang teaches a relationship based on the order of PDCCH candidates. It would have been obvious to one skilled in the art at the time of filing to modify the teachings of Hong to incorporate the known technique of creating a relationship based on the order of PDCCH candidates as taught by Zhang in order to obtain the predictable result of transmitting more data without any more overhead.
The combination teaches:

13. The method of claim 11, further comprising: 
	identifying one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates based at least in part on an order of physical downlink control channel candidates within the first search space or the second search space (demodulation order of the PDCCH candidate is determined according to a corresponding relationship between a search space type and a modulation order, Zhang, col. 5, line 38 – col. 6, line 5).  

14. The method of claim 11, further comprising: 
	identifying one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates based at least in part on a DCI size difference between the first search space and the second search space (demodulation order of the PDCCH candidate is determined according to a corresponding relationship between a DCI size and a modulation order, Zhang, col. 5, line 38 – col. 6, line 5).

27. The apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: 
	identify one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates based at least in part on an order of physical downlink control channel candidates within the first search space or the second search space (demodulation order of the PDCCH candidate is determined according to a corresponding relationship between a search space type and a modulation order, Zhang, col. 5, line 38 – col. 6, line 5).  

28. The apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: 
	identify one or more of the first subset of the first plurality of physical downlink control channel candidates or the second subset of the second plurality of physical downlink control channel candidates based at least in part on a DCI size difference between the first search space and the second search space (demodulation order of the PDCCH candidate is determined according to a corresponding relationship between a DCI size and a modulation order, Zhang, col. 5, line 38 – col. 6, line 5).

Allowable Subject Matter
Claims 8, 9, 22, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463